386 F.2d 188
Francis and Roberta FUGATE, Appellants,v.UNITED STATES of America, Appellee.
No. 24368.
United States Court of Appeals Fifth Circuit.
November 22, 1967.

Towner Leeper, El Paso, Tex., for appellants.
Ernest Morgan, U. S. Atty., San Antonio, Tex., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Anthony Z. Roisman, Robert I. Waxman, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before BROWN, Chief Judge, BELL and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The District Court held that appellants were not entitled to a refund of income taxes. Fugate v. United States, W.D. Tex., 1966, 259 F. Supp. 398. The refund was claimed on the basis of the deduction of the expenses of an European trip taken by taxpayers as expenses incurred in obtaining education under Section 162 of the Internal Revenue Code of 1954 and the Treasury Regulations then in existence.


2
The issue before the District Court depended on the status of appellants as school teachers and the nexus of their occupation to the trip. We have considered the case in light of the amendment to Section 1.162-5 of the Regulations, published on May 1, 1967, and after the case was decided in the District Court.


3
We are of the view that the findings of fact entered by the District Court are not clearly erroneous and that the conclusions of law are adequately based.


4
Affirmed.